Kupferman, J. (concurring).
Our colleague Justice Carro would exercise compassion and reduce the sentence of this defendant.
I agree with him that in a proper case such discretion should be exercised. However, here we have a career criminal who, although the specific charge is only for two vials of crack, was obviously engaged in much larger selling.
When he was caught, he shouted that his vials had blue tops and not black tops. While a trademark deserves protection (see, Kupferman, Aesop in the Courts, NYLJ, Apr. 3, 1985, at 2, col 3), it does not reach the level of sentence reduction.